Exhibit 10.01

 

GUARANTEE

 

February 7, 2006

 

To induce Banc One Insurance Holdings, Inc. (“BOIH”), CBD Holdings Ltd. (“CBD”
and together with BOIC, “Sellers”) and JPMorgan Chase & Co. (“Parent”) to enter
into the Stock Purchase Agreement, dated as of February 7, 2006 (as it may after
the date hereof be amended, supplemented or otherwise modified from time to
time, the “Agreement”), with Protective Life Insurance Company (together with
its permitted assigns under the Agreement, “Buyer”), a wholly owned subsidiary
of Protective Life Corporation (“Guarantor”):

 

1.             Guarantor, a corporation duly organized under the Laws of
Delaware, hereby unconditionally, irrevocably and absolutely guarantees to
Sellers and Parent the due and punctual performance and discharge of all of
Buyer’s obligations under the Agreement, the Ancillary Documents and the
transactions contemplated thereby, existing on the date hereof or hereafter of
any kind or nature whatsoever, including the due and punctual payment of the
Closing Date Purchase Price and the Final Adjustment Payment (collectively, the
“Obligations”). This Guarantee is a guarantee of timely payment and performance
of the Obligations by Guarantor as primary obligor and not merely of collection.

 

2.             Guarantor hereby agrees that this Guarantee is a continuing
guarantee and that the Obligations shall be unconditional, irrespective of the
validity, regularity or enforceability of the obligations of Buyer, the absence
of any action to enforce the same, any waiver or consent by Sellers or Parent
with respect to any provisions thereof, the rendering of any judgment against
Buyer or any action to enforce the same, any circumstances which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety or
any other matter that would release a guarantor. Sellers and Parent shall not be
obligated to file any claim in the event that Buyer becomes subject to a
bankruptcy, insolvency, reorganization, rehabilitation or other similar
proceeding, and the failure by Sellers or Parent so to file shall not affect the
Obligations. Guarantor hereby waives diligence, presentment, demand of payment
(except as provided in paragraph (1)), any defense arising by reason of
disability, bankruptcy, insolvency or rehabilitation of Buyer, any right to
require a proceeding against Buyer, protest or notice with respect to the
obligations of Buyer or the amounts payable by Buyer hereunder and all demands
whatsoever, and covenants that this Guarantee shall not be discharged except by
complete payment of the obligations of Buyer. The grant of time or other
indulgence to Buyer shall in no manner release Guarantor from the Obligations.
This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment made by Buyer to Sellers or Parent is rescinded
or must otherwise be restored or returned by Sellers or Parent upon the
insolvency, bankruptcy or reorganization of Buyer, all as though such payment
had not been made.

 

--------------------------------------------------------------------------------


 

3.             Guarantor hereby represents and warrants that Guarantor is a
corporation duly organized, validly existing and in good standing under the Laws
of Delaware and has the requisite corporate power and authority to own its
assets and carry on its business as currently conducted; Guarantor has the
requisite corporate power and authority to enter into this Guarantee; the
execution and delivery by Guarantor of this Guarantee have been duly authorized
by all necessary corporate action on the part of Guarantor; this Guarantee has
been duly executed and delivered by Guarantor and constitutes a valid and
binding obligation of Guarantor, and is enforceable against Guarantor in
accordance with its terms, subject to (a) applicable bankruptcy, insolvency or
other similar Laws, now or hereafter in effect, affecting creditors’ rights
generally and (b) general equitable principles (regardless of whether considered
in a proceeding of law or in equity); neither the execution and delivery of this
Guarantee, nor the performance of the Obligations by Guarantor, will, with or
without the giving of notice or the lapse of time or both, (x) violate any
provision of the certificate of incorporation or bylaws (or comparable
organization documents, as applicable) of Guarantor, (y) violate any Law
applicable to Guarantor on the date hereof or (z) violate any material contract
to which Guarantor is a party, except in the case of clauses (x) and (y) to the
extent that any such violation would not reasonably be expected to prevent or
materially delay the performance of the Obligations by Guarantor; the execution
and delivery of this Guarantee by Guarantor does not, and the performance of the
Obligations by Guarantor will not, require any consent, approval, authorization
or Permit of, or filing with or notification to, any Governmental Entity.

 

4.             Payment of amounts hereunder shall be made promptly on demand in
writing to an account or accounts designated by Sellers or Parent, as the case
may be.

 

5.             This Guarantee shall be binding on Guarantor and its successors,
transferees and assigns.

 

6.             The remedies provided in this Guarantee are cumulative and not
exclusive of any remedies provided by law.

 

7.             Guarantor shall reimburse Sellers and Parent on demand for all
costs, expenses and charges (including without limitation fees and charges of
legal counsel for Sellers and Parent and costs allocated by their internal legal
department) incurred by Sellers and Parent in connection with the enforcement of
this Guarantee. The obligations of Guarantor under this paragraph 7 shall
survive the termination of this Guarantee.

 

8.             THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OR RULES
OF CONFLICTS OF LAWS OF SUCH STATE.

 

--------------------------------------------------------------------------------


 

9.             Guarantor agrees that irreparable damage would occur in the event
that any of the provisions of this Guarantee were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that Sellers and Parent shall be entitled to enforce specifically such terms and
provisions in any court of the United States or any state court which in either
case is located in the City of New York (any such federal or state court, a “New
York Court”), in addition to any other remedy to which they are entitled at law
or in equity. In addition, Guarantor (a) consents to submit itself to the
personal jurisdiction of any New York Court in the event any dispute arises out
of this Guarantee and (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction or venue by motion or other request for leave from any
such New York Court.

 

10.           This Guarantee may be amended, superseded, cancelled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by each of Guarantor, Sellers and Parent or, in the case of a waiver, by
the parties waiving compliance. No delay on the part of Sellers or Buyer in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any Sellers or Parent of any right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.

 

11.           Capitalized terms used herein that are not otherwise defined
herein are used as defined in the Agreement.

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By:

/s/ John D. Johns

 

 

 

Name:

 John D. Johns

 

 

Title:

Chairman, Chief Executive
Officer and President

 

--------------------------------------------------------------------------------